                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DUKHAN MUMIN,

                  Petitioner,                            4:17CV3164

      vs.
                                                      MEMORANDUM
                                                       AND ORDER
BRAD HANSEN,

                  Respondent.

       This closed federal habeas matter under 28 U.S.C. § 2254 is before the court
on Petitioner Dukhan Mumin’s (“Petitioner” or “Mumin”) Request for Relief from
Judgment under Rule 60(b)(4) of the Federal Rules of Civil Procedure (filing no.
18), Amended Motion for Relief from Judgment (filing no. 22), Supplemental
Motion for Relief under Rule 60 (filing no. 23), Request for Preliminary
Injunction/Restraining Order (filing no. 19), and Request for Evidentiary Hearing
and Appointment of Counsel (filing no. 20). The requests for Rule 60(b) relief will
be denied and dismissed for failure to obtain authorization from the Eighth Circuit
Court of Appeals to file a second or successive petition under § 2254. The requests
for a preliminary injunction, evidentiary hearing, and appointment of counsel also
will be denied as moot.

                                  I. BACKGROUND

       On March 30, 2018, the court dismissed Mumin’s Petition for Writ of
Habeas Corpus (filing no. 1) which challenged the habitual offender enhancement
he received as part of his 2013 conviction in Case Number CR11-954 in the
District Court of Lancaster County, Nebraska. The court determined that Mumin’s
petition was a second or successive habeas petition that had not been authorized by
the Eighth Circuit Court of Appeals pursuant to 28 U.S.C. § 2244(b). In making
this determination, the court noted that Mumin had unsuccessfully challenged his
2013 judgment of conviction in earlier federal habeas corpus litigation in Mumin v.
Frakes, Case No. 4:16CV3033 (D. Neb.). Additionally, Mumin had filed three
other habeas petitions in 4:17CV3169, 4:18CV3015, and 8:18CV102 challenging
the same conviction, all of which have been dismissed as second or successive
petitions. The Eighth Circuit Court of Appeals denied Mumin’s petition for
authorization to file a successive habeas application in this case. (Filing No. 16.)

       On June 4, 2018, Mumin filed a motion seeking relief from the judgment
entered by the Lancaster County District Court in Case Number CR11-954
pursuant to Fed. R. Civ. P. 60(b)(4). (Filing No. 18.) Mumin raises the same
arguments raised in his habeas petition. Liberally construed, summarized, and
condensed, Mumin asserts that his state conviction is void because the habitual
offender enhancement he received pursuant to Neb. Rev. Stat. § 29-2221 violates
equal protection, due process, the right to trial by jury, and the ex post facto clause.
Mumin bases his constitutional claims on the alleged lack of notice in the
Information or the statutory language of Neb. Rev. Stat. § 29-2221 that he would
not receive good time under Neb. Rev. Stat. §§ 83-1,107 and 83-1,110 towards his
mandatory minimum habitual offender sentence and on the trial court’s finding of
a fact essential to the punishment sought to be inflicted under Neb. Rev. Stat. § 29-
2221. (Filing No. 18 at CM/ECF pp. 3–5.)

       Subsequently on July 20, 2018, Mumin filed an Amended Motion for Relief
from Judgment (filing no. 22) challenging the jurisdiction of this court to
adjudicate his rights under the prior habeas action in this case. Mumin argues that
his state court judgment was void ab initio for lack of jurisdiction and, therefore,
this court lacked jurisdiction to consider Mumin’s habeas action. Mumin later filed
a supplement to his Rule 60 Motion alleging that the “[a]ttorneys from the
Attorney General’s Office, who represented the State of Nebraska against Mumin
in the above captioned case, engaged in the intentional fraud of not informing the
Court that there was never a valid conviction of Mumin.” (Filing No. 23.) Mumin
claims no valid judgment of conviction was ever signed by the trial judge and



                                           2
entered into the record. (See Filing No. 20; Filing No. 21.) Mumin asks the court to
reopen his habeas case and determine the jurisdictional questions involved.

                                II. DISCUSSION

A. Standard for Review of 60(b) Motion in Closed Habeas Proceeding

       A prisoner may file a second or successive petition under § 2254 only after
obtaining authorization to do so from the appropriate United States Court of
Appeals. 28 U.S.C. § 2244(b)(3). The Eighth Circuit has directed that where a
prisoner files a Rule 60(b) motion following the dismissal of a habeas petition, the
district court should file the motion and then conduct a brief initial inquiry to
determine whether the allegations in the Rule 60(b) motion in fact amount to a
second or successive collateral attack under 28 U.S.C. § 2254. Boyd v. United
States, 304 F.3d 813, 814 (8th Cir. 2002). If the district court determines the Rule
60(b) motion is actually a second or successive habeas petition, it should dismiss
the motion for failure to obtain authorization from the Court of Appeals or, in its
discretion, transfer the purported Rule 60(b) motion to the Court of Appeals.
Boyd, 304 F.3d at 814.

      As the Eighth Circuit has explained,

             A Rule 60(b) motion is a second or successive habeas corpus
      application if it contains a claim. For the purpose of determining
      whether the motion is a habeas corpus application, claim is defined as
      an “asserted federal basis for relief from a state court’s judgment of
      conviction” or as an attack on the “federal court’s previous resolution
      of the claim on the merits.” Gonzalez [v. Crosby], 545 U.S. [524,]
      530, 532 [(2005)]. “On the merits” refers “to a determination that
      there exist or do not exist grounds entitling a petitioner to habeas
      corpus relief under 28 U.S.C. §§ 2254(a) and (d).” Id. at 532 n. 4, 125
      S.Ct. 2641. When a Rule 60(b) motion presents a claim, it must be
      treated as a second or successive habeas petition under AEDPA
      [Antiterrorism and Effective Death Penalty Act].

                                         3
             No claim is presented if the motion attacks “some defect in the
      integrity of the federal habeas proceedings.” Id. at 532, 125 S.Ct.
      2641. Likewise, a motion does not attack a federal court’s
      determination on the merits if it “merely asserts that a previous ruling
      which precluded a merits determination was in error—for example, a
      denial for such reasons as failure to exhaust, procedural default, or
      statute-of-limitations bar.” Id. at n.4.

Ward v. Norris, 577 F.3d 925, 933 (8th Cir. 2009) (emphasis in original).

B. Petitioner’s Motions

       Upon careful examination, the court concludes that the grounds Mumin
raises in his motions for relief from judgment constitute claims because each
ground asserts a basis for relief from Mumin’s state conviction. See Gonzalez, 545
U.S. at 532. As a result, Mumin’s motion must be treated as a second or
successive petition under § 2254. See Ward, 577 F.3d at 933. Mumin is limited to
one habeas corpus petition in this court per conviction, unless the Eighth Circuit
Court of Appeals grants him permission to file a second or successive habeas
corpus petition relating to the same conviction. See 28 U.S.C. § 2244(b). Because
he did not obtain advance authorization from the Eighth Circuit Court of Appeals
to file the instant motion, the court will dismiss Mumin’s motion pursuant to 28
U.S.C. § 2244(b).1


      1
        (b)(1) A claim presented in a second or successive habeas corpus application
      under section 2254 that was presented in a prior application shall be dismissed.

      (2) A claim presented in a second or successive habeas corpus application under
      section 2254 that was not presented in a prior application shall be dismissed
      unless--

             (A) the applicant shows that the claim relies on a new rule of
             constitutional law, made retroactive to cases on collateral review by the
             Supreme Court, that was previously unavailable; or


                                             4
       In addition, to the extent Mumin’s amended motion (filing no. 22) and
supplemental motion (filing no. 23) seek relief under Fed. R. Civ. P. 60(b)(4) on
the basis that this court lacked jurisdiction and the prior rulings of this court were
void because the state court criminal judgment is void, Mumin’s motion is
frivolous. First, Mumin’s claims that no valid judgment of conviction was ever
rendered against him and that the Nebraska Attorney General’s Office fraudulently
concealed this fact from the court lack any basis in fact. This court has access to
Mumin’s state court records through the Nebraska state courts’ computerized
record keeping system, and those records establish that the judge found Mumin
guilty on May 8, 2013, and a signed order sentencing Mumin to a term of
imprisonment was signed by Judge Karen B. Flowers and entered on August 19,
2013. The court takes judicial notice of these records. See Stutzka v. McCarville,
420 F.3d 757, 760 n.2 (8th Cir. 2005) (court may take judicial notice of judicial
opinions and public records). The Register of Actions in the Lancaster County
District Court submitted by Mumin as Exhibit A in his Evidence Index is
incomplete and clearly omits the entries between April 29, 2013, and September
24, 2013. (See Filing No. 21 at CM/ECF pp. 8–9.)

       Moreover, “[i]t is well established that a Rule 60(b) motion may not be used
to ‘relieve a party from operation of a judgment of conviction or sentence in a
criminal case.’” United States v. Shenett, No. CRIM.A. 05-431 MJD, 2015 WL

              (B)(i) the factual predicate for the claim could not have been discovered
              previously through the exercise of due diligence; and

              (ii) the facts underlying the claim, if proven and viewed in light of the
              evidence as a whole, would be sufficient to establish by clear and
              convincing evidence that, but for constitutional error, no reasonable
              factfinder would have found the applicant guilty of the underlying offense.

       (3)(A) Before a second or successive application permitted by this section is filed
       in the district court, the applicant shall move in the appropriate court of appeals
       for an order authorizing the district court to consider the application.

28 U.S.C. § 2244(b).

                                               5
3887184, at *2 (D. Minn. June 24, 2015) (quoting United States v. Hunt, No. 4:07–
CR–121, 2008 WL 4186258, at *1 (E.D.Mo. Sept. 5, 2008) (holding that a
defendant’s Rule 60(b)(4) motion to vacate criminal judgment “is frivolous
because a prisoner may not attack the legality of his conviction through Rule
60(b)”)). Rule 60(b)(4) “is a rule of civil procedure and thus not available to
challenge criminal judgments, nor may it be used to challenge state judgments of
any sort in federal court.” Sherratt v. Friel, 275 F. App’x 763, 767 n.1 (10th Cir.
2008).

       Mumin’s assertion that this court lacked jurisdiction because the state court
criminal judgment is void is wholly without merit. I will not allow Mumin to do
indirectly what he cannot do directly—that is to use Rule 60(b)(4) to attack a state
criminal conviction through the guise of attacking federal jurisdiction of an adverse
ruling in an action Mumin brought himself pursuant to 28 U.S.C. § 2254.

                  III. CERTIFICATE OF APPEALABILITY

       A petitioner cannot appeal an adverse ruling on his petition for writ of
habeas corpus under § 2254 unless he is granted a certificate of appealability. 28
U.S.C. § 2253(c)(1); 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b)(1). The
standards for certificates (1) where the district court reaches the merits or (2) where
the district court rules on procedural grounds are set forth in Slack v. McDaniel,
529 U.S. 473, 484–85 (2000). The court has applied the appropriate standard and
determined Petitioner is not entitled to a certificate of appealability.

      IT IS THEREFORE ORDERED that:

       1.     Petitioner’s Request for Relief from Judgment under Rule 60(b)(4) of
the Federal Rules of Civil Procedure (filing no. 18), Amended Motion for Relief
from Judgment (filing no. 22), and Supplemental Motion for Relief under Rule 60
(filing no. 23) are denied.



                                          6
       2.     Petitioner’s Request for Preliminary Injunction/Restraining Order
(filing no. 19) and Request for Evidentiary Hearing and Appointment of Counsel
(filing no. 20) are denied as moot.

      3.    The court will not issue a certificate of appealability in this matter.

      Dated this 20th day of November, 2018.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                          7
